                   2:18-cv-02161-SEM-EIL # 57              Page 1 of 2                                                  E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                                Tuesday, 11 June, 2019 02:14:44 PM
                                                                                               Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Central District
                                               __________          of__________
                                                          District of Illinois

                Maria Ofelia Hinojosa et al.                   )
                             Plaintiff                         )
                                v.                             )      Case No.     2:18-cv-02161
               Golden Meadows, LLC, et al.                     )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Maria Hinojosa, Francisco Hinojosa, Maria Rodriguez, D.R., F.R., J.A.R., Yolanda Salazar, et al.     .


Date:          06/11/2019                                                           /s/Carlos F. Cisneros Vilchis
                                                                                         Attorney’s signature


                                                                              Carlos F. Cisneros Vilchis, IL 6326720
                                                                                     Printed name and bar number
                                                                                         120 S LaSalle St
                                                                                             Ste 900
                                                                                         Chicago IL 60603

                                                                                               Address

                                                                                  ccisnerosvilchis@lafchicago.org
                                                                                            E-mail address

                                                                                          (312) 229-6090
                                                                                          Telephone number

                                                                                          (312) 431-2290
                                                                                             FAX number
         2:18-cv-02161-SEM-EIL # 57          Page 2 of 2
                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS



          Maria Ofelia Hinojosa et al.          )
                    Plaintiff                   )
                       v.                       )     Case No. 2:18-cv-02161
         Golden Meadows, LLC, et al.            )
                   Defendant                    )


                                     CERTIFICATE OF SERVICE

I certify that on _______________,
                   06/11/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 Matthew Peek and Lorna K. Geiler, attorneys for Defendants CIP, GM, J&S Agriculture, et al.
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.
 Not applicable




                                                         /s/Carlos F. Cisneros Vilchis
                                                             Attorney’s signature

                                                    Carlos F. Cisneros Vilchis, IL 6326720
                                                        Printed name and bar number
                                                              120 S LaSalle St
                                                                  Ste 900
                                                              Chicago IL 60603

                                                                   Address

                                                       ccisnerosvilchis@lafchicago.org
                                                                E-mail address

                                                               (312) 229-6090
                                                              Telephone number

                                                               (312) 431-2290
                                                                 Fax number




 Print                  Save As...                                                           Reset
